Exhibit 10.4

 

Execution Version

 

FIRST AMENDMENT
to
AMENDED AND RESTATED FORWARD PURCHASE AGREEMENT

 

This First Amendment to Amended and Restated Forward Purchase Agreement
(“Amendment”), is entered into effective as of June 18, 2020, by and among
Tortoise Acquisition Corp., a Delaware corporation (the “Company”), Tortoise
Sponsor LLC, a Delaware limited liability company (the “Sponsor”) and Atlas
Point Energy Infrastructure Fund, LLC, a Delaware limited liability company (the
“Purchaser” and collectively with the Company and the Sponsor, the “Parties” and
each a “Party”).

 

WHEREAS, the Parties are parties to that certain Amended and Restated Forward
Purchase Agreement entered into as of February 6, 2019 (the “Forward Purchase
Agreement” or “FPA”);

 

WHEREAS, on February 27, 2019, the Company, the Sponsor, the Purchaser, Tortoise
Borrower and certain other security holders named therein entered into that
certain Registration Rights Agreement (the “Existing Registration Rights
Agreement”), pursuant to which the Company granted the Sponsor, the Purchaser,
Tortoise Borrower and such other holders named therein certain registration
rights with respect to certain securities of the Company;

 

WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
set forth for such terms in the Amended and Restated Forward Purchase Agreement;

 

WHEREAS, concurrently herewith, the Company, SHLL Merger Sub Inc., a Delaware
corporation and wholly owned subsidiary of the Company (“Merger Sub”), and
Hyliion Inc., a Delaware corporation (“Hyliion”), are entering into that certain
Business Combination Agreement and Plan of Reorganization, pursuant to which
Merger Sub will, subject to the terms and conditions thereof, merge with and
into Hyliion, with Hyliion surviving the merger as a wholly owned subsidiary of
the Company (the “Business Combination”);

 

NOW THEREFORE, for good and valuable consideration, the Parties hereby agree as
follows:

 

1.The Purchaser hereby gives its irrevocable written consent (in its capacity as
a party to the FPA and not as a stockholder) confirming its commitment to
purchase the Forward Purchase Securities and the amount of the Purchase Price,
each as specified herein, as contemplated by Section 4(c)(iv) of the FPA.

 

2.Section 1 of the FPA is hereby deleted in its entirety and replaced with the
following:

 

“(a) Subject to the terms and conditions hereof, the Purchaser hereby commits to
purchase $17,500,000 (the “Purchase Price”), and the Company agrees to issue and
sell to the Purchaser such amount of forward purchase units at a price per unit
equal to the IPO Unit Price, consisting of Class A Shares (the “Forward Purchase
Shares”) and Warrants (the “Forward Purchase Warrants”), each having the same
terms as, respectively, the Public Shares and the Public Warrants offered to the
public in the IPO (such Forward Purchase Shares and Forward Purchase Warrants,
collectively, the “Forward Purchase Units”) or (ii) Forward Purchase Shares at a
price of $9.67 per Forward Purchase Share (such Forward Purchase Shares valued
at $9.67 per share, or the Forward Purchase Units, as the case may be, the
“Forward Purchase Securities”). For the avoidance of doubt, the Forward Purchase
Units will have the same terms as the Public Units offered to the public other
than as described in Section 5 and Section 6 of this Agreement.

 

 

 

 

(b) For all purposes of this Agreement including Section 1(a) hereof, the
Parties agree that the Forward Purchase Securities to be purchased by the
Purchaser at the Closing shall consist of Forward Purchase Units.”

 

3.Section 2(b) of the FPA is hereby deleted in its entirety and replaced with
the following:

 

“If the Purchaser does not fund the Purchase Price for the Forward Purchase
Securities as provided for herein, the Purchaser shall transfer back to the
Sponsor 900,000 Founder Shares such that the Purchaser shall retain 365,625
Founder Shares. At the closing of the Business Combination Agreement, the
Purchaser shall transfer back to the Sponsor 894,375 Founder Shares.”

 

4.If the Business Combination Agreement shall be terminated, this Amendment
shall cease to have further force and effect and the terms of the FPA shall
continue to apply without amendment.

 

5.The Parties agree that the Purchaser will not have any further rights or
obligations under the Existing Registration Rights Agreement and instead shall
have the rights and obligations specified on Annex A hereto.

 

6.This Amendment may be executed in any number of counterparts with the same
effect as if all signatory parties had signed the same document and shall be
construed together and shall constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile transmission or in
portable document format (.pdf) or similar electronic format shall be effective
as delivery of a manually executed counterpart hereof.

 

7.If any provision of this Amendment shall be held invalid or unenforceable by a
Governmental Authority of competent jurisdiction, the remainder of this
Amendment shall remain in full force and effect.

 

[Signature page follows.]

 

 

 

 

EXECUTED to be effective as of the date first above written.

 

TORTOISE ACQUISITION CORP.         By: /s/ Vincent T. Cubbage   Name:  Vincent
T. Cubbage   Title: Chief Executive Officer and President         TORTOISE
SPONSOR LLC         By: /s/ Ed Russell   Name: Ed Russell   Title: Chief
Executive Officer         ATLAS POINT ENERGY INFRASTRUCTURE FUND, LLC       By:
/s/ Adam Karpf   Name: Adam Karpf   Title: Managing Director and Portfolio
Manager  

 

Signature Page to FPA Amendment

 

 

 

 

Annex A

 

Registration Rights.

 

a. The Company agrees that, within thirty (30) calendar days after the
consummation of the Transaction (the “Filing Date”), the Company will file with
the SEC (at the Company’s sole cost and expense) a registration statement
registering the resale of the Forward Purchase Securities and the Founder Shares
(the “Registrable Securities”, and such registration statement, the
“Registration Statement”), and the Company shall use its commercially reasonable
efforts to have the Registration Statement declared effective as soon as
practicable after the filing thereof, but no later than the earlier of (i) the
90th calendar day (or 120th calendar day if the SEC notifies the Company that it
will “review” the Registration Statement) following the Closing and (ii) the
10th business day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that the Registration Statement will not be
“reviewed” or will not be subject to further review (such earlier date, the
“Effectiveness Date”); provided, however, that the Company’s obligations to
include the Registrable Securities in the Registration Statement are contingent
upon Purchaser furnishing in writing to the Company such information regarding
Purchaser, the securities of the Company held by Purchaser and the intended
method of disposition of the Registrable Securities as shall be reasonably
requested by the Company to effect the registration of the Registrable
Securities, and Purchaser shall execute such documents in connection with such
registration as the Company may reasonably request that are customary of a
selling stockholder in similar situations, including providing that the Company
shall be entitled to postpone and suspend the effectiveness or use of the
Registration Statement during any customary blackout or similar period or as
permitted hereunder. For purposes of clarification, any failure by the Company
to file the Registration Statement by the Filing Date or to effect such
Registration Statement by the Effectiveness Date shall not otherwise relieve the
Company of its obligations to file or effect the Registration Statement as set
forth above in this Annex A.

 

b. In the case of the registration, qualification, exemption or compliance
effected by the Company pursuant to this FPA, the Company shall, upon reasonable
request, inform Purchaser as to the status of such registration, qualification,
exemption and compliance. At its expense the Company shall:

 

(i) except for such times as the Company is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Company determines to obtain, continuously effective with respect to Purchaser,
and to keep the applicable Registration Statement or any subsequent shelf
registration statement free of any material misstatements or omissions, until
the earlier of the following: (i) Purchaser ceases to hold any Registrable
Securities or (ii) the date all Registrable Securities held by Purchaser may be
sold without restriction under Rule 144, including without limitation, any
volume and manner of sale restrictions which may be applicable to affiliates
under Rule 144 and without the requirement for the Company to be in compliance
with the current public information required under Rule 144(c)(1) or Rule
144(i)(2), as applicable, and (iii) two years from the Effective Date of the
Registration Statement. The period of time during which the Company is required
hereunder to keep a Registration Statement effective is referred to herein as
the “Registration Period.”

 

(ii) advise Purchaser within five (5) business days:

 

(1) when a Registration Statement or any amendment thereto has been filed with
the SEC and when such Registration Statement or any post-effective amendment
thereto has become effective;

 

A-1

 

 

(2) of any request by the SEC for amendments or supplements to any Registration
Statement or the prospectus included therein or for additional information;

 

(3) of the issuance by the SEC of any stop order suspending the effectiveness of
any Registration Statement or the initiation of any proceedings for such
purpose;

 

(4) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities included therein
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and

 

(5) subject to the provisions in this FPA, of the occurrence of any event that
requires the making of any changes in any Registration Statement or prospectus
so that, as of such date, the statements therein are not misleading and do not
omit to state a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in the light of the
circumstances under which they were made) not misleading.

 

Notwithstanding anything to the contrary set forth herein, the Company shall
not, when so advising Purchaser of such events, provide Purchaser with any
material, nonpublic information regarding the Company other than to the extent
that providing notice to Purchaser of the occurrence of the events listed in (1)
through (5) above constitutes material, nonpublic information regarding the
Company;

 

(iii) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

 

(iv) upon the occurrence of any event contemplated above, except for such times
as the Company is permitted hereunder to suspend, and has suspended, the use of
a prospectus forming part of a Registration Statement, the Company shall use its
commercially reasonable efforts to as soon as reasonably practicable prepare a
post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, such
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

 

(v) use its commercially reasonable efforts to cause all Registrable Securities
to be listed on each securities exchange or market, if any, on which the Class A
Shares issued by the Company have been listed; and

 

(vi) use its commercially reasonable efforts to take all other steps necessary
to effect the registration of the Registrable Securities contemplated hereby and
to enable Purchaser to sell the Registrable Securities under Rule 144.

 

A-2

 

 

c. Notwithstanding anything to the contrary in this FPA, the Company shall be
entitled to delay or postpone the effectiveness of the Registration Statement,
and from time to time to require Purchaser not to sell under the Registration
Statement or to suspend the effectiveness thereof, if the negotiation or
consummation of a transaction by the Company or its subsidiaries is pending or
an event has occurred, which negotiation, consummation or event the Company’s
board of directors reasonably believes, upon the advice of legal counsel, would
require additional disclosure by the Company in the Registration Statement of
material information that the Company has a bona fide business purpose for
keeping confidential and the non-disclosure of which in the Registration
Statement would be expected, in the reasonable determination of the Company’s
board of directors, upon the advice of legal counsel, to cause the Registration
Statement to fail to comply with applicable disclosure requirements (each such
circumstance, a “Suspension Event”); provided, however, that the Company may not
delay or suspend the Registration Statement on more than two occasions or for
more than sixty (60) consecutive calendar days, or more than ninety (90) total
calendar days, in each case during any twelve-month period. Upon receipt of any
written notice from the Company of the happening of any Suspension Event during
the period that the Registration Statement is effective or if as a result of a
Suspension Event the Registration Statement or related prospectus contains any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made (in the case of the prospectus) not
misleading, Purchaser agrees that (i) it will immediately discontinue offers and
sales of the Registrable Securities under the Registration Statement (excluding,
for the avoidance of doubt, sales conducted pursuant to Rule 144) until
Purchaser receives copies of a supplemental or amended prospectus (which the
Company agrees to promptly prepare) that corrects the misstatement(s) or
omission(s) referred to above and receives notice that any post-effective
amendment has become effective or unless otherwise notified by the Company that
it may resume such offers and sales, and (ii) it will maintain the
confidentiality of any information included in such written notice delivered by
the Company unless otherwise required by law or subpoena. If so directed by the
Company, Purchaser will deliver to the Company or, in Purchaser’s sole
discretion destroy, all copies of the prospectus covering the Registrable
Securities in Purchaser’s possession; provided, however, that this obligation to
deliver or destroy all copies of the prospectus covering the Registrable
Securities shall not apply (i) to the extent Purchaser is required to retain a
copy of such prospectus (a) in order to comply with applicable legal,
regulatory, self-regulatory or professional requirements or (b) in accordance
with a bona fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.

 

d. Purchaser may deliver written notice (an “Opt-Out Notice”) to the Company
requesting that Purchaser not receive notices from the Company otherwise
required by this Annex A; provided, however, that Purchaser may later revoke any
such Opt-Out Notice in writing. Following receipt of an Opt-Out Notice from
Purchaser (unless subsequently revoked), (i) the Company shall not deliver any
such notices to Purchaser and Purchaser shall no longer be entitled to the
rights associated with any such notice and (ii) each time prior to Purchaser’s
intended use of an effective Registration Statement, Purchaser will notify the
Company in writing at least two (2) business days in advance of such intended
use, and if a notice of a Suspension Event was previously delivered (or would
have been delivered but for the provisions of this provision (d)) and the
related suspension period remains in effect, the Company will so notify
Purchaser, within one (1) business day of Purchaser’s notification to the
Company, by delivering to Purchaser a copy of such previous notice of Suspension
Event, and thereafter will provide Purchaser with the related notice of the
conclusion of such Suspension Event immediately upon its availability.

 

 

A-3

 

